DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims

Claims 1-10 were originally presented having a filing date of 28 February 2020 and claiming priority to Federal Republic of Germany Application DE102017119991.8 that was filed on 31 August 2017 and PCT/EP2018/072580 that was filed on 21 August 2018. A Preliminary Amendment was filed on 28 February 2020. Claims 1-9 were amended and claim 10 cancelled via Preliminary Amendment. 
Claims 2, 3, and 9 were amended via Amendments received 31 August 2022. 
This communication is a final rejection. Claims 1-9 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 31 August 2022 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al (Patent No. US 10583744 B2), hereinafter referred to as “Müller”, in view of Brooks et al (US Pub No. 20170232943 A1), hereinafter referred to as “Brooks”.
Regarding claim 1, Müller teaches A method for determining braking-related actual values of a train assembly including a plurality of cars for carrying out deceleration-controlled braking of the train assembly, the method comprising: 
calculating the longitudinal deceleration (aL) that relates to the entire train assembly as an actual value by a central measured value detection unit (see at least Müller abstract “The system at least approximately determines acceleration components of the rail vehicle and determines the actual value of the total braking power from the acceleration components while taking the vehicle speed and the vehicle mass into consideration.”, column 3, lines 50-51 “these means can also be designed to determine the longitudinal deceleration”, column 7, lines 4-7 “Analogously, the sum of all braking forces FBr leads to a deceleration aBr. All of the effective acceleration components ast, aBo, aFz and aBr add up to an overall decelerationges = a”); and 
determining, by a deceleration controller, a manipulated value which compensates for a control deviation for an actuator of the brake, wherein the determination takes into account at least the longitudinal deceleration (aL) as an actual value from which the manipulated value is determined (see at least Muller column 4, lines 60-63 “In accordance with at least one embodiment, the controller takes into account a prior history of deviations between the setpoint and actual value of the braking force from previous braking procedures when determining the manipulated variable”) in accordance with a prespecified setpoint value of a desired braking deceleration (see at least Muller column 6, lines 12-15 “The setpoint FBr,soll is on the one hand supplied directly to the braking force distributor 8 as a pilot control value 7b for the manipulated variable, which is to be applied to the brakes 2d and 2e.”).
Müller does not teach but Brooks teaches measuring longitudinal deceleration (aL) by a plurality of deceleration sensors positioned along the train assembly in at least two different cars (see at least Brooks Fig. 15, [0110] “With respect to momentum being used as a handling parameter, the tractive efforts and/or braking efforts (e.g., operational settings) may be determined for one or more locations along the route 102 may be determined in order to cause the vehicle system 100 and/or one or more vehicles 104, 106 to slow down (relative to a current or previous speed) so that the momentum of the vehicle system 100 and/or one or more groups of vehicles 104, 106 to decrease (relative to a current or previous momentum).”, [0276] “In one aspect, one or more sensors 1510 may be disposed onboard the vehicles 1404, 1406 for locally determining handling parameters of the vehicles and/or vehicle system. The sensors 1510 can represent accelerometers that output acceleration data representative of actual grades of the section of the route that the sensor 1510 and associated vehicle is traveling over”); 
determining respectively local longitudinal deceleration (aLa-d) (see at least Brooks [0276] “The data output by the sensors 1510 can be used by the brake control units 1508 to locally determine brake settings for the individual vehicles”).
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “measuring longitudinal deceleration (aL) by a plurality of deceleration sensors positioned along the train assembly in at least two different cars; and determining respectively local longitudinal deceleration (aLa-d)” as disclosed in Brooks. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Müller’s determination of longitudinal deceleration and a manipulated value with Brooks’ plurality of sensors determining an individual vehicle’s acceleration data in order to account for the effect on a train’s deceleration of a different grade of a route section which an individual vehicle is traveling on (see at least Brooks [0277] “The data generated by the sensors for two different vehicles in the same vehicle system may indicate to the respective brake control units that the vehicles are experiencing different handling parameters (e.g., different actual grades, different coupler forces, etc.). For example, the acceleration data from one sensor may indicate that one vehicle is traveling down a steeper grade than the acceleration data from another sensor.”). 
Regarding claim 3, Müller in view of Brooks teaches the method of claim 1 as shown above. Müller further teaches wherein a longitudinal tilt (αL) which is determined by measurement or derived by calculation and/or the speed (vz) of the train assembly (see at least Muller Fig. 2b, column 7, lines 12-23 “The recorded deceleration components are sent to the evaluation unit 5 of the braking force estimator that also receives the vehicle mass m, the current running speed v as well as the yaw rate (rate of rotation about the vertical axis) Ωz and the transverse acceleration ay as inputs.”) are/is also taken into account when calculating the braking-related actual value for the deceleration-controlled braking (see at least Muller column 7, lines 12-23 “From this, the evaluation unit 5 calculates the estimated braking force FBr,est. This is supplied to the controller 7 together with a setpoint FBr,soll. By adapting the manipulated variable 7a, the controller 7 adjusts the braking forces so that the actual value FBr,est for the braking force supplied by the evaluation unit 5 is brought into correspondence with the setpoint FBr,soll ”).  
Regarding claim 4, Müller teaches A device for determining braking-related actual values of a train assembly including a plurality of cars for carrying out deceleration-controlled braking of the train assembly while taking into account at least longitudinal deceleration (aL) as an actual value, the device comprising: 
a deceleration controller which outputs a manipulated value which compensates for the control deviation for an actuator of the brake based on longitudinal deceleration (aL) (see at least Muller column 4, lines 60-63 “In accordance with at least one embodiment, the controller takes into account a prior history of deviations between the setpoint and actual value of the braking force from previous braking procedures when determining the manipulated variable”) in accordance with a prespecified setpoint value (as) of a desired braking deceleration (see at least Muller column 6, lines 12-15 “The setpoint FBr,soll is on the one hand supplied directly to the braking force distributor 8 as a pilot control value 7b for the manipulated variable, which is to be applied to the brakes 2d and 2e.”); 
a central measured value detection unit calculates the longitudinal deceleration (aL) which relates to the entire train assembly as an actual value (see at least Müller column 3, lines 50-51 “these means can also be designed to determine the longitudinal deceleration”).  
Müller does not teach but Brooks teaches a plurality of deceleration sensors, which are positioned along the train assembly in at least two different cars for measuring longitudinal deceleration (aL) (see at least Brooks Fig. 15, [0276] “In one aspect, one or more sensors 1510 may be disposed onboard the vehicles 1404, 1406 for locally determining handling parameters of the vehicles and/or vehicle system. The sensors 1510 can represent accelerometers that output acceleration data representative of actual grades of the section of the route that the sensor 1510 and associated vehicle is traveling over”) to determine respectively local longitudinal deceleration (aLa-d) (see at least Brooks [0276] “The data output by the sensors 1510 can be used by the brake control units 1508 to locally determine brake settings for the individual vehicles”).
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “a plurality of deceleration sensors, which are positioned along the train assembly in at least two different cars for measuring longitudinal deceleration (aL) to determine respectively local longitudinal deceleration (aLa-d)” as disclosed in Brooks. The motivation for making this modification to the teachings of Müller is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 5, Müller in view of Brooks teaches the device of claim 4 as shown above. Müller does not teach but Brooks teaches wherein at least one deceleration sensor of the plurality of deceleration sensors is arranged the in each car of the train assembly (see at least Brooks Fig. 8, [0287] “one or more sensors onboard the vehicles (e.g., accelerometers onboard one or more of the vehicles described herein, which may be represented by the input/output device 804 shown in FIG. 8)”).
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “wherein at least one deceleration sensor of the plurality of deceleration sensors is arranged the in each car of the train assembly” as disclosed in Brooks. The motivation for making this modification to the teachings of Müller is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 6, Müller in view of Brooks teaches the device of claim 4 as shown above. Müller does not teach but Brooks teaches wherein at least one deceleration sensor of the plurality of deceleration sensors is arranged the in the first car (1a) and in the last car (1d) of the train assembly (see at least Brooks Fig. 8, [0287] “one or more sensors onboard the vehicles (e.g., accelerometers onboard one or more of the vehicles described herein, which may be represented by the input/output device 804 shown in FIG. 8)”).  
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “wherein at least one deceleration sensor of the plurality of deceleration sensors is arranged the in the first car (1a) and in the last car (1d) of the train assembly” as disclosed in Brooks. The motivation for making this modification to the teachings of Müller is the same as that set forth above, in the rejection of claim 1.
Regarding claim 7, Müller in view of Brooks teaches the device of claim 4 as shown above. Müller does not teach but Brooks teaches wherein the plurality of deceleration sensors are connected to the central measured value detection unit via a data bus line which is looped through all cars of the train assembly (see at least Brooks [0148] “Additionally or alternatively, the communication unit 808 may be connected with a wired connection 812, such as one or more buses, cables, and the like, that connect the communication unit 808 with another vehicle in the vehicle system or consist (e.g., a trainline, multiple unit cable, electronically controlled pneumatic brake line, or the like).”). 
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “wherein the plurality of deceleration sensors are connected to the central measured value detection unit via a data bus line which is looped through all cars of the train assembly” as disclosed in Brooks. The motivation for making this modification to the teachings of Müller is the same as that set forth above, in the rejection of claim 1.
Regarding claim 8, Müller teaches A train assembly including a plurality of cars and having a device for determining braking-related actual values of the train assembly for carrying out deceleration-controlled braking of the train assembly while taking into account at least longitudinal deceleration (aL) as an actual value, the device comprising: 
a deceleration controller which outputs a manipulated value which compensates for the control deviation for an actuator of the brake based on longitudinal deceleration (aL) (see at least Müller column 4, lines 60-63 “In accordance with at least one embodiment, the controller takes into account a prior history of deviations between the setpoint and actual value of the braking force from previous braking procedures when determining the manipulated variable”) in accordance with a prespecified setpoint value (as) of a desired braking deceleration (see at least Müller column 6, lines 12-15 “The setpoint FBr,soll is on the one hand supplied directly to the braking force distributor 8 as a pilot control value 7b for the manipulated variable, which is to be applied to the brakes 2d and 2e.”);   
a central measured value detection unit calculates the longitudinal deceleration (aL) which relates to the entire train assembly as an actual value (see at least Müller column 3, lines 50-51 “these means can also be designed to determine the longitudinal deceleration”), 
Müller does not explicitly recite that the measured value detection unit and the deceleration controller are integrated in a controller unit arranged in the frontmost train part (2), however, the Office takes the position that this is an obvious variation of the teachings of Muller as well as an obvious design choice to one of ordinary skill in the art. At the time the application was filed, one of ordinary skill in the art would have made this modification in order to easily access these components. In addition, by making this modification the operation of these components would not have been modified and one of ordinary skill in the art would have readily recognized this.  
Müller does not teach but Brooks teaches a plurality of deceleration sensors, which are positioned along the train assembly in at least two different cars for measuring longitudinal deceleration (aL) (see at least Brooks Fig. 15, [0276] “In one aspect, one or more sensors 1510 may be disposed onboard the vehicles 1404, 1406 for locally determining handling parameters of the vehicles and/or vehicle system. The sensors 1510 can represent accelerometers that output acceleration data representative of actual grades of the section of the route that the sensor 1510 and associated vehicle is traveling over”) to determine respectively local longitudinal deceleration (aLa-d) (see at least Brooks [0276] “The data output by the sensors 1510 can be used by the brake control units 1508 to locally determine brake settings for the individual vehicles”).
Müller and Brooks are considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Müller to include “a plurality of deceleration sensors, which are positioned along the train assembly in at least two different cars for measuring longitudinal deceleration (aL) to determine respectively local longitudinal deceleration (aLa-d)” as disclosed in Brooks. The motivation for making this modification to the teachings of Müller is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 9, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Müller in view of Brooks as applied to claim 1 above, and further in view of Maki et al. (JP 2019050691 A), hereinafter referred to as “Maki”.
Regarding claim 2, Müller in view of Brooks teaches the method of claim 1 as shown above. Müller in view of Brooks does not teach but Maki teaches further comprising calculating the longitudinal deceleration (aL) which relates to the entire train assembly from the local longitudinal deceleration (aLa-d) by calculating a mean value (see at least Maki page 5, paragraph 2 “Further, as another example, the acceleration of the route is estimated by using a plurality of acceleration sensors and calculating the average of the accelerations detected by the acceleration sensor which is operating normally or does not detect a failure.”).  
(Supplemental note: Maki’s estimation of “acceleration” is considered an embodiment of Applicant’s “deceleration”).
Maki is considered analogous to the claimed invention because they are in the same field of railway vehicles (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Müller in view of Brooks to include “further comprising calculating the longitudinal deceleration (aL) which relates to the entire train assembly from the local longitudinal deceleration (aLa-d) by calculating a mean value” as disclosed in Maki. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Müller’s determination of longitudinal deceleration and a manipulated value and Brooks’ plurality of sensors determining an individual vehicle’s acceleration data with Maki’s calculation of a mean value of local decelerations in order to account for failure of one vehicle’s sensor (see at least Maki page 5, paragraphs 1-2 “As a result, even if the acceleration sensor fails, as long as the other acceleration sensors are operating normally, correction of the normal position can be performed…  Thereby, the error of each acceleration sensor can be absorbed, and the accuracy of position correction can be enhanced.”). 
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive. 
Below is an excerpt of Applicant’s remarks, paragraph 4, regarding Brooks:

    PNG
    media_image1.png
    506
    867
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. 
	Brooks teaches this limitation (see at least Brooks [0110] “With respect to momentum being used as a handling parameter, the tractive efforts and/or braking efforts (e.g., operational settings) may be determined for one or more locations along the route 102 may be determined in order to cause the vehicle system 100 and/or one or more vehicles 104, 106 to slow down (relative to a current or previous speed) so that the momentum of the vehicle system 100 and/or one or more groups of vehicles 104, 106 to decrease (relative to a current or previous momentum).”, [0276] “In one aspect, one or more sensors 1510 may be disposed onboard the vehicles 1404, 1406 for locally determining handling parameters of the vehicles and/or vehicle system. The sensors 1510 can represent accelerometers that output acceleration data representative of actual grades of the section of the route that the sensor 1510 and associated vehicle is traveling over, gyroscopes that output data representative of actual grades of the section of the route that the sensor 1510 and associated vehicle is traveling over, tachometers (or other speed-sensitive sensors, such as global positioning system receivers) that output speed data representative of speeds of the vehicles… or other types of sensors. The data output by the sensors 1510 can be used by the brake control units 1508 to locally determine brake settings for the individual vehicles.”, [0277] “The data generated by the sensors for two different vehicles in the same vehicle system may indicate to the respective brake control units that the vehicles are experiencing different handling parameters (e.g., different actual grades, different coupler forces, etc.). For example, the acceleration data from one sensor may indicate that one vehicle is traveling down a steeper grade than the acceleration data from another sensor. The speed data may indicate that one vehicle is moving faster than another vehicle”) (emphasis added).
Below is an excerpt of Applicant’s remarks, paragraph 4, regarding Muller: 

    PNG
    media_image2.png
    506
    867
    media_image2.png
    Greyscale

Examiner respectfully disagrees.
Applicant’s specification states in paragraph [0019] that “In other words, the actual value, which is the basis for the deceleration control, is calculated not only from a centrally arranged measurement source for the current deceleration of the rail vehicle but rather from a plurality of deceleration sensors which are placed in a distributed manner along the rail vehicle.”
Muller teaches this limitation (see at least Muller abstract “The system at least approximately determines acceleration components of the rail vehicle and determines the actual value of the total braking power from the acceleration components while taking the vehicle speed and the vehicle mass into consideration.”, column 7, lines 4-7 “Analogously, the sum of all braking forces FBr leads to a deceleration aBr. All of the effective acceleration components ast, aBo, aFz and aBr add up to an overall decelerationges = a”) (emphasis added).
Therefore, with regard to the 35 U.S.C. 103 rejections of claims 1-9, the limitations are taught in either the Muller, Brooks, or Maki references as has been set forth above, contrary to Applicants’ assertions. Therefore, the Applicants’ amendments and arguments are insufficient to overcome these prior art rejections. The Office has added additional citations to the references to set forth where the limitations are taught in these prior art references. 
The 35 U.S.C. 112(b) rejection of claims 2 and 3 are withdrawn in light of Applicant’s amendments filed 31 August 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667    

September 23, 2022